Title: To George Washington from Major General Lafayette, 26 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						My dear General
						Newport july the 26th 1780
					
					every private intelligence from long island, and also the letter from General howe and the officer on the lines do Agree with the Note I have Receiv’d from C[o]l[on]el hamilton, and are all positive upon it that General clinton With a Great part of his Army is Coming to Attak the french troops.
					
					in Consequence of this Count de Rochambeau is fortifying Both islands and Making preparations of defense—he has Requested our Calling immediately a Body of Militia which demand has been Complied With By general heath.
					After Many intelligences had been Receiv’d I did yet persist in disbelieving the Report, But they Now Come from So Many quarters that I am oblig’d to Yeld to the General idea and expect them in a little time.
					I have no doubt But that in the Course of the day we will Receive Some orders and Some intelligences from head quarters—the french Generals have ask’d me if Your army was in a situation to make a diversion or if a part of it Would not be March’d immediately to our Relief—My answer was that if You Was able to do one or the other You would Certainly not loose a minute, But that I Could not tell them any thing positive, that however I thought You would Come Nearer to Newyork than You Was, when at preakaness.
					All the last day has been employ’d or in Viewing the Camp with Count de Rochambeau or in helping General heath in his Arrangements—this Morning the Count is Gone to Recconnoitre the Grounds on the island—we dine together at the Admiral’s and I will if possible Begin our Conversation on our affairs exclusive of what we are Now expecting from the ennemy.
					in Case You Was to Send Some troops this Way, I Wish I Might Get Notice in such a time as to have Some cloathing kept on the Road But in all Cases we Should take some Well looking and well drest men—that I only mention as a mere Supposition.
					if the ennemy Mean Regular approaches the french Generals Say that they would Give time for a Succour to Come—in all Suppositions I don’t think the french will be able to form a junction Before Some time, as they Can’t leave the island Before the fifteenth of Next Month (in supposing that they are not attak’d) they have Many Sick—But I will Soon be able to tell You more about it, and had not those intelligences Been so pressing I Might have By this time fully Spoken on our affairs with the french Generals.
					for My part, My dear General, till orders from You fix any thing I am to do I will stay here under General heath’s orders and help him to the Best of My skill—as soon as Any thing important Comes to us I will send you an expres.
					from private inquiries I hope the fleet Will furnish us with Some powder—as to the Militia who are Call’d By general heath, the french army will Spare to them Such provisions as may be Wanted. I have the honor to be with the Most perfect Respect and tender affection Your Most obedient humble servant
					
						Lafayette
					
				 